ORDER

PER CURIAM:
The Missouri State Treasurer, Custodian of the Second Injury Fund, appeals the Labor and Industrial Relations Commission’s final award finding the claimant, David Davy, permanently and totally disabled due to the combination of the effects of his November 3, 2007 primary injury with his pre-existing disabilities. The Fund contends that there is not substantial and competent evidence • to support the finding that Davy was permanently and totally disabled because (1) the undisputed evidence established that he sought, gained, and held employment in a physically demanding position subsequent to his work injury and (2) the evidence established he suffered from a pre-existing back injury that was not permanent at the time of the last work injury and, thus, was not a qualifying disability for Second Injury Fund purposes. Because a published opinion would have no precedential value, a memorandum has been provided to the parties.
The award is affirmed. Rule 84.16(b).